ACCEPTED
                                                                                                       03-13-00763-CR
                                                                                                               7937979
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                11/23/2015 12:00:00 AM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                      03-13-00763-CR
TERRANCE MAURICE YARBROUGH                                         IN THE COURTFILED
                                                                                 OF APPEALS
                                                                                     IN
                                                                          3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
VS.                                                                           THIRD   DISTRICT
                                                                          11/21/2015 9:26:50 AM
STATE OF TEXAS                                                      SITTING INJEFFREY
                                                                                AUSTIN D.TEXAS
                                                                                          KYLE
                                                                                   Clerk


      CERTIFICATE OF DELIVERY OF CLIENT MATERIALS
TO THE HONORABLE COURT OF APPEALS:

       Comes Now Don Morehart, court appointed attorney for Appellant in this cause, and files
this certificate of delivery of client materials, and in support would show the court the following.
       On November 13, 2015, this Court issued its opinion denying relief in this cause.
       On November 16, 2015, the undersigned attorney forwarded a copy of this Court’s
Opinion, in accordance with TRAP 48.4, along with a detailed explanation of Appellant’s
avenues to further attack the trial court’s judgment.
       Attached is a copy of the proof of delivery of these materials to Appellant on
November 18, 2015.


                                                        Respectfully Submitted,

                                                        LAW OFFICES OF DON MOREHART,
                                                        Attorney and Counselor at Law
                                                        316 West 12th Street, Suite 313
                                                        Austin, Texas 78701
                                                        TEL: 512.551.0404
                                                        FAX: 512.551.0405
                                                        Don@MorehartLaw.com

                                                        ___ /s/ Don Morehart ___________
                                                        Don Morehart     SBN 14423700
                                                        Attorney for Appellant